 



Exhibit 10.1

(LCC LOGO) [w08895w0889500.gif]

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”), is made and entered into as of this
25TH day of April, 2005 by and between LCC International, Inc., a Delaware
corporation with its corporate offices at 7925 Jones Branch Drive, McLean,
Virginia 22102 (“LCC”), and C. Thomas Faulders, III, an individual residing at
6721 Benjamin Street, McLean, VA, 22101 (the “Consultant”).

WITNESSETH:

WHEREAS, Consultant has significant knowledge, experience and contacts in the
wireless telecommunications industry and LCC desires to engage Consultant to
provide ongoing consulting and advisory services in connection with the conduct
of LCC’s business (the “Services”).

NOW, THEREFORE, in consideration of the forgoing and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Engagement. LCC hereby engages Consultant as a non-exclusive Consultant to
provide the Services, reporting to LCC’s Chief Executive Officer, which Services
may include (a) support on business development projects, and (b) general
advisory services with respect to the management and development of LCC’s
business.

2. Standard of Care; Reporting. Consultant will render the Consulting Services
in accordance with the standards of professionalism, skill, care and diligence
normally expected of senior executive personnel in publicly traded US
corporations. Consultant shall keep LCC fully informed of, and provide LCC with
prompt written notice of any material developments relating to, Consultant’s
activities hereunder.

3. Compliance with Law. In connection with its activities under this Agreement,
Consultant shall comply with all laws, rules and regulations applicable to its
activities hereunder and shall secure and maintain all authorizations, permits,
registrations, licenses, and approvals necessary or required to conduct its
activities and perform services hereunder. Consultant shall, at all times,
comply with the provisions of LCC’s Corporate Standards of Conduct. Except as
set forth below, Consultant shall be solely responsible for providing insurance
and benefits to its employees, and shall indemnify, defend and save LCC harmless
from any and all loss, liability, cost or expense incurred by LCC due to any
failure of Consultant comply with this Section 3.

4. Relationship. Consultant and LCC hereby acknowledge and agree that LCC shall,
by itself or through third parties other than Consultant, have the right to
seek, identify, implement and enter into business relationships of any kind or
nature. LCC reserves the right, in its sole and absolute discretion, to accept
or reject any prospective customer, agreement, contract, project or business
referred to LCC or pursued by Consultant. During the term of this Agreement, and
for a period of twelve months thereafter, neither Consultant nor any officer,
director, employee, shareholder or affiliate of Consultant shall, directly or
indirectly, without LCC’s prior written consent, engage in, support or assist,
whether as an employee, owner, consultant, Consultant or otherwise, any activity
related to, or any business engaged in the activity of providing, radio
frequency engineering consulting, design, optimization, or system deployment
services (e.g., site acquisition, zoning, construction management, or site
deployment project management services) services that compete with the Services
as provided by LCC (“LCC Competitor”). Consultant agrees that the forgoing
restrictions are reasonable and necessary to protect the legitimate interests of
LCC in protecting its trade secrets, proprietary information and business
opportunities.

5. Compensation. As Consultant’s sole and exclusive compensation hereunder, LCC
agrees to provide Consultant with the following:

(a) Monthly Fee. Commencing on May 1, 2005, Consultant shall be paid a monthly
fee in the amount of $20,000.

(b) COBRA Benefits. LCC shall pay, on behalf Consultant, fees to continue
medical and dental benefits under COBRA.

 



--------------------------------------------------------------------------------



 



(c) Office Space. At LCC’s sole discretion and subject to availability, LCC may
provide for Consultant’s use, office space, and office furniture in the building
located at 7925 Jones Branch Drive, McLean, Virginia. LCC retains the right,
during the term of this Agreement, to relocate Consultant’s offices to other
available space in the building.

(d) Expenses. LCC will reimburse Consultant, at cost, for all reasonable
out-of-pocket travel or other business expenses directly incurred by Consultant
in performance of services (recognizing that Consultant may pro-rate certain
expenses based on the proportion related to the performance of the Services
hereunder) for LCC under this Agreement provided that (i) all travel and other
expenses in excess of $500 shall be pre-approved by LCC, (ii) all travel and
other expense reimbursements will be reimbursed only in accordance with LCC’s
reimbursement policies then-effect with respect to its senior employees, and
(iii) all claims for expense reimbursements shall be accompanied by receipts,
with original receipts for all items over $25. Consultant shall not be entitled
to claim reimbursement for any general or administrative overhead expenses
(e.g., office equipment and supplies, telephone charges, or similar charges)
whether or not incurred while performing services hereunder.

6. Payment Terms. Consultant’s monthly fee shall be paid in advance, on or about
the first day of each month during the term hereof, commencing on May 1, 2005,
subject to receipt of Consultant’s invoice. Expenses shall be reimbursed in
accordance with LCC’s regular expense reimbursement payment policies, subject to
receipt of proper expense reimbursement claim forms approved by LCC’s Chief
Executive Officer for payment. All payments are inclusive of any and all taxes,
duties and levies payable with respect to the services rendered by Consultant
hereunder with the exception of any sales, use or similar tax imposed on the
Services.

7. Nondisclosure. Consultant agrees to treat as strictly confidential any and
all business, financial, marketing, product, technical or other information
relating to LCC, its employees, products, services, business or financial
condition including, without limitation, any information relating to (i) the
identity of any company or customer which it contacts concerning or on behalf of
LCC, and (ii) the terms of any agreement, proposal or offer made or entered into
with any such company. Consultant shall not disclose any such information to any
person, firm, partnership, company, entity or third party without LCC’s express
prior written consent, unless disclosed to an employee of Consultant that has a
need to know the information in connection with the transactions contemplated by
this Agreement. Consultant shall not use any such information other than in
connection with its representation of LCC. Consultant shall return all such
information immediately upon the expiration or termination of this Agreement or
at any time prior thereto upon LCC’s request. The obligations set forth in this
paragraph shall survive any termination or expiration of this Agreement.

8. Term; Termination. This Agreement shall enter into effect on May 1, 2005 and
continue in full force and effect until December 31, 2005 unless sooner
terminated as follows:

(a) By the mutual agreement in writing of LCC and Consultant;

(b) by either party upon written notice of termination in the event of a
material breach by the other party that such party fails to cure (or
demonstrates a diligent effort to cause a cure if it is not reasonably possible
to cure within the notice period) within thirty (30) days of receiving written
notice of default from the non-breaching party; or

(d) By either party immediately upon written notice in the event the other party
is adjudicated bankrupt, files a voluntary petition in bankruptcy, is the
subject of an involuntary petition in bankruptcy or makes a general assignment
for the benefit of creditors.

Upon the expiration or termination of this Agreement, each party shall be
released from all obligations and liabilities hereunder arising after the date
of such termination, except that expiration or termination of this Agreement
shall not affect Consultant’s obligations under Sections 3, 4, 7, 9, 10 and 13
hereof. LCC will reimburse all approved expenses incurred up to the date of
termination or expiration. In the event this Agreement is terminated other than
at the end of a monthly period, Consultant shall reimburse LCC for any unearned
monthly fee, pro rated, for the remainder of the month in which termination
occurs. Consultant agrees that upon termination or expiration of this Agreement
for any reason, except as specifically set forth herein, LCC shall not be liable
to Consultant for any termination compensation or other compensation whatsoever,

-2-



--------------------------------------------------------------------------------



 



whether based on goodwill established, clientele or customers obtained or
otherwise. Upon termination of this Agreement, Consultant shall immediately
cease all activities or conduct that might cause anyone to believe that
Consultant is a Consultant of LCC or is otherwise connected with LCC, and
Consultant shall also immediately cease using any advertising materials, trade
names, trademarks and service marks relating to LCC, its services and/or
products.

9. Relationship; Reserved Authority. The relationship described herein is that
of independent contractors, and nothing herein shall be construed to create a
partnership, employment, joint venture or principal-agent relationship. Under no
circumstances shall Consultant be entitled to (a) incur any obligation on behalf
of LCC or to bind LCC in any way whatsoever, or (b) receive any employment
benefits from LCC including, without limitation, workers compensation, medical
or other insurance benefits generally provided to LCC’s employees. Consultant
acknowledges and agrees that its right to use any trademark, servicemark,
tradename or logo of LCC is derived solely and exclusively by virtue of its
activities hereunder, and Consultant agrees (i) not to register or file for the
use of any such trademark, servicemark, tradename or logo expect for the sole
and exclusive benefit of LCC, and (ii) all such use shall inure to the sole and
exclusive benefit of LCC. Consultant agrees to execute any and all documents
requested by LCC to evidence or perfect LCC’s rights to such trademarks,
servicemarks, tradenames or logos.

10. Indemnification. Consultant hereby agrees to indemnify, defend and save LCC
harmless from and against any and all damages, liability, costs or expenses
(including attorney’s fees) arising out of or in connection with any breach of
the provisions of this Agreement resulting from Consultant’s gross negligence or
willful misconduct. The obligations under this Section 10 shall survive any
termination or expiration of this Agreement.

11. Entire Agreement; Amendments. With the exception of those agreements
executed between the parties in connection with Consultant’s prior employment
with LCC, this Agreement constitutes the entire agreement between the parties,
and supersedes any prior agreements, regarding the subject matter hereof. No
waiver of any provision hereof shall be deemed a waiver of any subsequent breach
of this Agreement. No modification, amendment or alteration to or from the terms
of this agreement shall be effective unless set forth in a written amendment
specifically referring to this Agreement and executed by both parties.

12. Assignment; Delegation; Change in Control. Consultant shall not be entitled
to assign, transfer or otherwise convey this Agreement or all or any portion of
its rights, duties or obligations under this Agreement. Consultant shall not
subcontract, sublicense, license or delegate, directly or indirectly, any of its
rights, duties or obligations hereunder without the express prior written
approval of LCC. Any transfer, assignment, delegation or other action, or
attempted transfer, assignment, delegation or other action in violation of this
Section 12 shall be null and void, and shall constitute a material breach of
this Agreement. LCC shall have the right, with immediate effect, upon written
notice to Consultant, to terminate this Agreement in the event of any material
change in the ownership of Consultant, or in the event of any change in the
control of Consultant, or in the event LCC determines, in its sole discretion,
that any one or more of the person(s) assigned by Consultant to support LCC
under this Agreement are no longer acceptable to LCC.

13. Ownership. Any and all information, reports, client information or files,
proposals, business opportunities, minutes of client meetings, inventions,
discoveries, trade secrets, data and other intellectual property made,
developed, conceived of or reduced to practice by Consultant, alone or jointly
with others, arising out of or in connection with the performance of services
hereunder shall be and remain the exclusive proprietary property of LCC and, to
the maximum extent allowable, shall be deemed works made for hire under
applicable law. Consultant agrees to inform LCC of all such developments,
materials and information, and execute any and all documents deemed necessary or
desirable by LCC to evidence its ownership of the same. All confidential or
proprietary information owned by Consultant prior to execution of this Agreement
shall remain the property of Consultant.

14. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia, without
regard to principles of conflicts of law. Any dispute, claim or controversy
arising out of or in connection with the Agreement, including any questions
regarding its existence, validity or

-3-



--------------------------------------------------------------------------------



 



termination, shall be exclusively referred to and finally resolved by
arbitration in Fairfax County, Virginia under the rules of the American
Arbitration Association before a single independent arbitrator appointed in
accordance with such rules. Notwithstanding the foregoing, each party shall have
the right (without regard to any requirement for arbitration set forth herein)
to seek and obtain injunctive and/or other equitable relief, to enforce this
Agreement or prevent a breach hereof, in the Virginia District court for Fairfax
County, Virginia or the federal court for the Commonwealth of Virginia, with
such courts having exclusive jurisdiction over such proceedings, and each party
hereby waives any and all objections to personal or subject matter jurisdiction
in such court. The prevailing party shall be reimbursed reasonable attorney’s
fees and costs by the losing party. The provisions of this Section 14 shall
survive the termination or expiration of this Agreement.

15. Notices. All notices shall be sent via certified mail with return receipt
requested, by Federal Express or by Facsimile (with electronic confirmation of
receipt), and shall be deemed effective upon receipt (as confirmed by return
receipt, Fed Ex delivery, or electronic confirmation) and shall be sent to the
parties at the address noted above provided, however, that all notices to LCC
shall be copied to the attention of General Counsel, at the address noted above
or transmitted via facsimile (703) 873-2900.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

          LCC INTERNATIONAL, INC.    
 
       
By:
  /s/ Peter A. Deliso    

 

--------------------------------------------------------------------------------

   
Name:
  Peter A. Deliso    

 

--------------------------------------------------------------------------------

   
Title:
  Interim Chief Executive Officer, Vice President,
General Counsel and Secretary

 

--------------------------------------------------------------------------------

   
 
        CONSULTANT    
 
       
By:
  /s/ C. Thomas Faulders, III    

 

--------------------------------------------------------------------------------

   
Name:
  C. Thomas Faulders, III    

 

--------------------------------------------------------------------------------

   

-4-